£2,^7-03,02,01
March    13,       2015

Abel    Acosta,         Clerk
Court of       Criminal         Appeals
Supreme Court Building
P.O.    Box 12308,             Capital Station
Austin,       TX 78711

        Re:    Motion For Rehearing                                   COURT OF CRIMINAL APPEALS
               Ex parte Hansley
               WR-82,887-03                                                        19 2015
Dear    Clerk:

        Please          find      enclosed    for    filing     the origirtaY—aiTci" one un
bound     copy          of my pro se MOTION FOR REHEARING/REINSTATEMENT FROM
THE    DISMISSAL          OF    APPLICATION'FOR     WRIT   OF   HABEAS   CORPUS.


     Please  indicate   the  date  of  filing on the enclosed copy
of  this  cover  letter   and return the same to me in the postage
paid envelope provided for your use.

Respectfully,


^IocKojJ O^Jk,
Michael       S.      isley
                    Hansley              (/
Clements       Unit       -    1815497
9601 Spur 591
Amarillo,          TX   79107-9606

cc.

file
encls.
March    13,       2015

Abel    Acosts,       Clerk
Court of Criminal Appeals
Supreme Court Building
P.O. Box 12308, Capital Station
Austin,       TX    78711

        Re:    Motion For Rehearing
               Ex parte Hansley
               WR-82,887-03

Dear    Clerk:

        Please        find        enclosed   for    filing the original and one un
bound     copy        of my pro se MOTION FOR REHEARING/REINSTATEMENT FROM
THE    DISMISSAL          OF   APPLICATION FOR     WRIT OF   HABEAS   CORPUS.

     Please  indicate   the  date  of  filing on the enclosed copy
of  this  cover  letter   and return the same to me in the postage
paid envelope provided for your use.

Respectfully,



Michael       S. Hansley
Clements       Unit       -    1815497
9601 Spur 591
Amarillo,          TX 79107-9606

cc.

file
encls.
                                          NO:      WR-82,887-03

                                                    IN     THE


                                    COURT     OF    CRIMINAL          APPEALS


                                                   OF    TEXAS




                                      MICHAEL       SHAYNE         HANSLEY,


                                                 Petitioner,

                                                         v.                            ^OTIOfI DENIED
v^          I                           THE      STATE     OF      TEXAS,
        )       \
                                                 Respondent.



                      MOTION FOR KEHEARIMG/REINSTATEMEHT FROM THE
                DISMISSAL      OF   APPLICATION           FOR WRIT OF HABEAS CORPOS



        Petitioner/Applicant,                      Michael          Shayne Hansley, submits this

 motion         for     rehearing/reinstatement                       asking     the    Texas Court of

 Criminal            Appeals     to     reconsider              its       dismissal     of the pro se

 application            for writ of habeas corpus and with respect                            thereto,

 will show the following:

                                            A.     INTRODUCTION


        1..          Applicant        filed        his     pro       se     application for writ of

 habeas         corpus        seeking       relief         from       the      judgment in the 212Th

 Judicial             District        Court        of    Galveston           County, Texas in cause
 numbers        ll-CR-1177,         ll-CR-1178,          and       ll-CR-1179.

        2.           On February        10,      2015,     the trial court entered an order

 with       a       general     denial        of     all        relief sought and the same was



                                                   Page       1,
forwarded           to     this       court           on or about the 13th day of February,

2015.


        3.         On     March       4,       2015    this       Court      dismissed      without written

order        the        application for writ of habeas corpus for a rule 73.1

Texas        Rules        of     Appellate             Procedure             procedural       violation for

exceeding the 50-page limit of a non-computer generated memorandum

of law in support of the application.

                                     B.    ARGUMENT          £   AUTHORITIES


        4.         The     Court of Criminal Appeals should grant a rehearing
and     reinstate              the    application                for        writ    of habeas corpus for

an     adequate          review           of     the     unconstitutional                claims presented
therein.


        5.         Dismissal          of the application for writ of habeas corpus
for non-compliance with rule 73.1 of the Texas Rules of Appellate
Procedure (TRAP) is                   not       the      appropriate               method    in accordance
with     handling          a pro se application when the trial court refused

to     rule    on        the         pro se filed                Motion To Exceed the Page Limit
as     indicated          by     the        transcript presented to this Court..                       The
Applicant          cannot        force the trial court to rule on filed motions
before it.          The trial              court        does          not    have     the    discretion to
refuse to rule. In re Shredder Co., 225 S.W.3d 676, 679 (Tex.App.-
El paso 2006, orig. proceeding.).

       6.      Applicant             complied           with          all     requirements       by filing
the appropriate motions with the convicting                                        court.    Rule 73.1(d).
The    trial        court        refused           to    rule and prevented Applicant from
correcting          the        page limit requirement prior to the clerk filing
the   same with this Court.




                                                      Page       2.
        7.         In        the     two       filed        Motions         requesting          to exceed the

page     limits              (See trnscript pgs.. 386, 393) and established "good

cause"        to        exceed           the     page       limit.      However,          the court refused

to rule on any filings.                        Id.       Shredder. -

        8.         A     total           miscarriage             of justice is established in the

unconstitutional                    conviction             of     applicant which is clearly pre

sented        in        the        application.                 Coleman v. Thompson,              501 U.S. 722

(1991);        Murray v. Carrier, 477 U.S. 478                               (1986).       The trial court

has     refused              to     correct          a     clear      error, of law and process and

the     same           has        been     presented             to this Court of which Applicant

is      respectfully                 requesting             to be reinstated and ruling on the
merits be given.

                                                     C.    PRAYER.


        9.         Wherefore,              for       these        reasons     stated in this motion,

Applicant           respectfully                 asks           the   Court of Criminal Appeals to
grant        this       motion           and     reinstate            the    Application for writ of
habeas corpus and issue a ruling on the merits.

                                                                        Respectfully submitted,


                                                                        Michael S. Hansley,
                                                                        Clements Unit-18154^7
                                                                        9601 Spur 591
                                                                        Amarillo,          TX   79107-9606
                                                                        Pro    se
                                                                        March       13,    2015




                                                         Page 3.
                                           VERIFICATION


        My    name        is     Michael      S.    Hansley and I have read the above

motion       for        rehearing/reinstatement.             -Pursuant       to    Rule   79 of

the     Texas       Rules       of Appellate Procedure.the court has not denied

the     Application             For    Writ    of    Habeas Corpus         under 79.2(d) and

a     rehearing          is     appropriate.        All   stated facts therein are true

and     correct         and this motion is filed within the 15-day alowance

for     filing          by placing the same in the Bill Clements Unit prison

mail system on this 13th day of March 2015.

                                      CERTIFICATE    OF   SERVICE


        Service         was      accomplished        by placing a true and exact copy

of     this instrument in the Bill Clements unit prison mail system,

postage paid on this.13th day of March,                      2015,       addressed to:

Rebecca      Klaren
Assistant District' Attorney
600 59th Street,               Suite"1001
Galveston,         TX   77551



                                                             emu         ouk,,
                                                             Michael Shayne Hansley
                                                             Clements       Unit-1815497
                                                             9601 Spur 591
                                                             Amarillo,       TX   79107-9606
                                                             Pro    se




                                              Page 4.
                                      NO:       WR-82,887-03

                                                 IN    THE


                              COURT OF CRIMINAL                       APPEALS


                                                OF    TEXAS




                                   MICHAEL      SHAYNE           HANSLEY/


                                            Petitioner,

                                                      v.



                                     THE    STATE          OF    TEXAS,


                                            Respondent.



                   MOTION FOR REHEAHIKG/REINSTATEMEST FROM THE
             DISMISSAL OF APPLICATION FOR SfRIT OF HABEAS CORPUS


       Petitioner/Applicant,                    Michael           Shayne Hansley, submits this

motion       for     rehearing/reinstatement                          asking     the   Texas Court of

Criminal       Appeals        to     reconsider                 its        dismissal   of the pro se

application          for writ of habeas corpus and with respeefct thereto,

will show the following:

                                       A.       INTRODUCTION


       1.      Applicant           filed        his        pro        se     application for writ of

habeas       corpus     seeking        relief              from        the     judgment"in the 212Th

Judicial           District        Comit        of     Galveston              County, Texas in cause

numbers      ll-CR-1177,       ll-CR-1178,             and       ll-CR-1179.

       2.      On February           10, 2015,             the trial court•entered an order

with     a    general     denial           of        all        relief sought and the same was



                                                 Page 1.
forwarded           to        this     court           on or about the 13th day of February,

2015.


        3.         On     March        4,       2015    this     Court       dismissed      without   written

order        the        application for writ of habeas corpus for a rule 73.1

Texas        Rules        of        Appellate           Procedure            procedural       violation for

exceeding the 50-page limit of a non-computer generated memorandum

of lav/ in support of the application.

                                      B.    ARGUMENT         &   AUTHORITIES


        4=         The        Court of Criminal Appeals should grant a rehearing

and     reinstate              the     application               for        writ     of habeas corpus for

an     adequate           review           of     the       unconstitutional             claims presented

therein.


        5.         Dismissal           of the application for writ of habeas corpus

for non-compliance with rule 73.1 of the Texas Rules of Appellate

Procedure (TRAP) is                    not        the       appropriate            method    in accordance

with     handling              a pro se application when the trial court refused

to     rule        on     the         pro se filed               Motion To Exceed the Page Limit

as     indicated              by     the        transcript presented to this Court..                      The

Applicant           cannot           force the trial court to rule on fi&ld motions

before it.              The trial           court       does          not     have    the    discretion to

refuse to rule. In re Shredder Co., 225 S.W.3d 676, 679 (Tex.App.-
El paso 2006, orig. proceeding.).

        6.         Applicant           complied             with      all     requirements       by filing
the appropriate motions witht&ie convict .ing                                      court.    Rule 73.1(d).

The     trial           court        refused           to    rule and prevented Applicant from
correcting              the        page limit requirement prior to the clerk filing
the    same with this Court.




                                                       Page      2.
       7.        In        the     two       filed      Motions      requesting            to exceed the

page     limits            (See trnscript pgs. 386, 393) and established "good

cause"      to        exceed           the     page     limit..     However,     the court refused

to rule on any filings.                       Id. Shredder.

       8.        A     total           miscarriage          of justice is established in the

unconstitutional                  conviction           of     applicant which         is clearly pre

sented      in        the        application.               Coleman v. Thompson,            501 U.S. 722

(1991);       Murray v. Carrier, 477 U.S. 478 (1986).         The trial court

has    refused             to     correct . a          clear      error of     law and process and

the    same          has        been     presented           to this Court of which Applicant

is      respectfully               requesting           to be reinstated and ruling on the

merits be given.

                                                 C     PRAYER.


       9.        Wherefore,              for     these        reasons     stated      in    this motion,

Applicant            respectfully               asks        the   Court of Criminal Appeals to

grant       this       motion           and     reinstate         the   Application for writ of

habeas corpus and issue a ruling on the merits.

                                                                    Respectfully submitted,


                                                                    Michaii S. Hansley,
                                                                    Clements         Unit-1815497
                                                                    9601 Spur 591
                                                                    Amarillo,         TX 79107-9606
                                                                    Pro   se
                                                                    March      13,    2015




                                                      Page 3.
                                       VERIFICATION


        My    name     is    Michael      S.    Hansley and I have read the above

motion       for     rehearing/reinstatement.            Pursuant        to   Rule   79 of

the     Texas      Rules of Appellate Procedure the court has not denied

the     Application         For    Writ    of    Habeas Corpus         under 79.2(d) and

a     rehearing       is    appropriate.        All   stated facts therein are true

and     correct       and this motion is filed within the 15-day alowance

for     filing       by placing the same in the Bill Clements Unit prison

mail system on this 13th day of March 2015.

                                  CERTIFICATE    OF   SERVICE


        Service       was    accomplished        by placing a true and exact copy

of     this instrument in the Bill Clements unit prison mail system,

postage paid on this 13th day of March,                   2015,      addressed to:

Rebecca      Klaren
Assistant District Attorney
600 59th Street, Suite             1001
Galveston, TX 77551




                                                         Michael Shayne Hansley
                                                         Clements       Unit-rl815497
                                                          9601 Spur 591
                                                          Arnarillo,     TX   79107-9606
                                                         Pro    se




                                           Page 4.